Election/Restrictions
Claims 1-7, 9, and 10 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 9 December 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9 December 2021 is fully withdrawn.  Claims 11-21, directed to a method of using are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-7 and 9-21 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 15 June 2022 have incorporated allowable claims 8 and 10 into independent claims.  
Regarding the Claim Objections, in Applicant’s arguments, Applicant states “With this response, Claim 1 has been amended to clarify aspects of the claimed subject matter, obviating the objection” (p.5).  Accordingly, independent claims 1 and 10 (and independent claim 11), by including “flexicoke material that is at least partially gasified coke,” is understood to inherently or implicitly include the definition “wherein “flexicoke material” is defined as a solid concentrated carbon material produced by a fluidized bed coking process using a reactor, a heater, and a gasifier” (see CTNF mailed 3/21/2022, p.3, 6.). 
There is no Prior Art of record that discloses or teaches providing a fracturing fluid with flexicoke particulates, either having a particle size distribution of 150-300 µm (claims 1/11) or with other proppant particulates that are not flexicoke (claim 10).  These aspects are provided particularly for concerns specific to fracturing methods, but references such as Varadaraj (2001/0001308) (cited previously) teaches a similar fluid but not one directed to fracturing methods.  There is no Prior Art that recognizes the utility of flexicoke in fracturing per se.  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674